NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-2270-12T4



GIVAUDAN FRAGRANCES
CORPORATION,                        APPROVED FOR PUBLICATION

     Plaintiff-Appellant,               August 12, 2015

v.                                     APPELLATE DIVISION


AETNA CASUALTY & SURETY
COMPANY a/k/a TRAVELERS
CASUALTY AND SURETY
COMPANY, TRAVELERS
CASUALTY AND SURETY
COMPANY f/k/a AETNA
CASUALTY & SURETY COMPANY,
TRAVELERS PROPERTY
CASUALTY CORP. as the
successor-in-interest to
AETNA CASUALTY & SURETY
COMPANY AND TRAVELERS
CASUALTY AND SURETY COMPANY,
AMERICAN HOME ASSURANCE
COMPANY, THE CENTRAL
NATIONAL INSURANCE COMPANY
OF OMAHA, CENTURY INDEMNITY
COMPANY, CONTINENTAL
CASUALTY COMPANY, THE
CONTINENTAL INSURANCE
COMPANY in its own right and
as successor-in-interest to
BOSTON OLD COLONY INSURANCE
COMPANY, EVEREST REINSURANCE
COMPANY f/k/a PRUDENTIAL
REINSURANCE COMPANY, FEDERAL
INSURANCE COMPANY, HARTFORD
ACCIDENT & INDEMNITY COMPANY,
TIG INSURANCE COMPANY as
successor-in-interest to
INTERNATIONAL INSURANCE
COMPANY, LEXINGTON INSURANCE
COMPANY, MUNICH REINSURANCE
COMPANY f/k/a AMERICAN
RE-INSURANCE COMPANY,
NATIONAL SURETY CORPORATION,
NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, and
ALLSTATE INSURANCE COMPANY as
successor-in-interest to
NORTHBROOK EXCESS AND SURPLUS
INSURANCE COMPANY f/k/a
NORTHBROOK INSURANCE COMPANY,

      Defendants-Respondents,

and

HOME INSURANCE COMPANY, MIDLAND
INSURANCE COMPANY, THE NEW JERSEY
PROPERTY-LIABILITY GUARANTY
ASSOCIATION on behalf of MIDLAND
COMPANY in insolvency, MISSION
INSURANCE COMPANY, THE NEW JERSEY
PROPERTY-LIABILITY GUARANTY
ASSOCIATION on behalf of MISSION
INSURANCE COMPANY in insolvency,
and NEW JERSEY MANUFACTURERS
INSURANCE COMPANY,

      Defendants.

___________________________________________

          Argued December 10, 2014 – Decided August 12, 2015

          Before Judges Fuentes, Ashrafi and O'Connor.

          On appeal from the Superior Court of New
          Jersey, Law Division, Morris County, Docket
          No. L-592-09.

          Robin L. Cohen (Kasowitz, Benson, Torres &
          Friedman, L.L.P.) of the New York bar,
          admitted pro hac vice, argued the cause for
          appellant (The Law Office of Robert B.



                                2                        A-2270-12T4
Woodruff, P.C., and Ms. Cohen, attorneys;
Mr. Woodruff, Ms. Cohen and Kenneth H.
Frenchman (Kasowitz, Benson, Torres &
Friedman, L.L.P.) of the New York bar,
admitted pro hac vice, on the briefs).

Daren S. McNally argued the cause for
respondent Travelers Casualty and Surety
Company (Clyde & Co. U.S. L.L.P., attorneys;
Mr. McNally, Barbara M. Almeida and Meghan
C. Goodwin, on the brief).

Patrick F. Hofer (Troutman Sanders L.L.P.)
of the District of Columbia and Virginia
bars, admitted pro hac vice, argued the
cause for respondents Continental Casualty
Company and the Continental Insurance
Company (Coughlin Duffy L.L.P. and Mr.
Hofer, attorneys; Suzanne C. Midlige,
Christopher S. Franges and Mr. Hofer, on the
briefs).

Tanya M. Mascarich argued the cause for
respondent Allstate Insurance Company
(Windels Marx Lane & Mittendorf, L.L.P.,
attorneys; Ms. Mascarich and Stefano V.
Calogero, on the brief).

LeClairRyan, attorneys for respondents
American Home Assurance Company, and
National Union Fire Insurance Company of
Pittsburgh (Gregory S. Thomas, on the
brief).

Siegal & Park, attorneys for respondents ACE
Property & Casualty Company, Century
Indemnity Company and TIG Insurance Company
(Martin F. Siegal and Seth G. Park, on the
brief).

Hardin, Kundla, McKeon & Poletto, attorneys
for respondent Everest Reinsurance Company
(John S. Favate, on the brief).




                     3                         A-2270-12T4
         Rivkin Radler L.L.P., attorneys for
         respondent Federal Insurance Company (Brian
         R. Ade, on the brief).

         Graham Curtin, P.A., attorneys for
         respondent Hartford Accident and Indemnity
         Company (Dennis P. Monaghan, on the brief).

         Smith Stratton Wise Heher & Brennan, L.L.P.,
         attorneys for respondent Munich Reinsurance
         America, Inc. (William E. McGrath, Jr., on
         the brief).

         Jeffrey N. German, attorney for respondent
         National Surety Corporation.

    The opinion of the court was delivered by

O'CONNOR, J.A.D.

    Plaintiff Givaudan Fragrances Corporation appeals the

December 21, 2012 orders denying its motion for partial summary

judgment, granting defendants' motion for summary judgment, and

dismissing its complaint.   After carefully reviewing the record,

the briefs, and the controlling legal principles, we reverse.

                                 I

    The primary issue in this appeal is whether plaintiff may

be assigned the rights under insurance policies issued years

earlier to one of the assignor's predecessor corporations.      A

brief overview of plaintiff's corporate history is necessary to

put the issues in perspective.    On February 28, 1924, Burton T.

Bush, Inc., was incorporated.    This company manufactured

flavors, fragrances, and other chemicals in Clifton and other




                                 4                           A-2270-12T4
locations.   On September 15, 1965, the company was renamed the

Givaudan Corporation.

    During the 1960s and 1980s, the Givaudan Corporation

purchased insurance policies from defendants.   These policies,

which identified the Givaudan Corporation as the named insured,

provided primary, umbrella, and excess coverage.   The policy

periods ranged from November 16, 1964 to January 1, 1986.

    In 1987, the New Jersey Department of Environmental

Protection (DEP) determined that the Givaudan Corporation's

manufacturing activities contaminated the soils and groundwater

at the Clifton site with hazardous materials.   The Givaudan

Corporation and the DEP entered into various administrative

consent orders in 1987 and 1988 directing, among other things,

that the company remediate the damage caused by the

contamination and pay certain costs.   These administrative

consent orders stated they were binding upon not only the

Givaudan Corporation, but also its successors and assigns.

    In the 1990s, a series of very complex corporate mergers,

transfers, and re-formations began for reasons that are neither

fully explained in our record nor ultimately relevant to the

issues before us.    First, in the 1990s the Givaudan Corporation

merged with another company and became known as the Givaudan

Roure Corporation.    Separate and apart from that merger, in




                                 5                          A-2270-12T4
1997, the Givaudan Roure Fragrance Corporation was formed.

    Also in 1997, the Givaudan Roure Corporation decided to

close its plant in Clifton.   As part of its obligations under

the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 to -14, the

Givaudan Roure Corporation and the DEP entered into a

remediation agreement, effective January 1, 1998.   That

agreement required both the Givaudan Roure Corporation and the

Givaudan Roure Fragrance Corporation to continue their efforts

to fulfill the terms of the administrative consent orders and to

maintain a remediation funding source.    The facility was

ultimately closed in July 1998.

    On January 1, 1998, the Givaudan Roure Corporation

transferred the assets and liabilities of its fragrances

division to the Givaudan Roure Fragrance Corporation.      The

liabilities the latter corporation assumed did not exclude

Givaudan Roure Corporation's environmental liabilities.      None of

the assets transferred included the insurance policies issued by

defendants to the Givaudan Corporation.

    For reasons not pertinent here, in 1998 the Givaudan Roure

Fragrance Corporation changed its name and, in 2000, merged into

the newly formed Givaudan Fragrances Corporation.    Plaintiff is

the Givaudan Fragrances Corporation.   It is not disputed that

the Givaudan Fragrances Corporation (Fragrances) is the




                                  6                          A-2270-12T4
successor-by-merger to the Givaudan Roure Fragrance Corporation.

    In the interim, in January 1998, the Givaudan Roure

Corporation merged into what is now known as the Givaudan

Flavors Corporation (Flavors).     It is undisputed Flavors is the

successor–by-merger to the Givaudan Corporation.    It is also

undisputed that Fragrances and Flavors are affiliated companies,

see N.J.S.A. 14A:10A-3, and each is owned by the same parent

company, Givaudan Flavors and Fragrances, Inc.

    In August 2004, the Environmental Protection Agency

notified Fragrances that it was potentially liable under the

Comprehensive Environmental Response, Compensation, and

Liability Act, 42 U.S.C.A. §§ 9601-9675, for hazardous

discharges that had emanated from the Clifton site.    In January

2006, the DEP also filed suit against Fragrances for damage

caused by discharges from the Clifton site.

    In 2005, the DEP commenced an action against several

companies that had operated sites within a contaminated area

known as the Newark Bay Complex.     On February 4, 2009, two of

the defendants in the DEP action, Maxus Energy Corporation and

Tierra Solution, Inc., filed third-party contribution claims

against more than 300 entities that had also conducted

activities in the area.   Fragrances was among those third-party

defendants.




                                 7                          A-2270-12T4
    Fragrances claimed it was an insured under the insurance

policies defendants had issued to the Givaudan Corporation

between 1964 and 1986.    Defendants disputed that claim and

contended Fragrances was not an insured under any of the

policies.    On February 20, 2009, Fragrances filed the within

declaratory judgment action.    Fragrances sought a ruling that it

was an insured under defendants' policies and that they were

obligated to defend and indemnify it in the third-party

contribution action and the related EPA and DEP matters.

    On March 25, 2010, Flavors assigned to Fragrances all of

Flavor's insurance rights under various policies defendants had

issued to the Givaudan Corporation from November 16, 1964 to

January 1, 1986.    The assignment states that Flavors

            sells, transfers, assigns, conveys, grants,
            sets over and delivers to Givaudan
            Fragrances Corporation ("Assignee") all
            rights to insurance coverage under the
            insurance policies described on Schedule A
            hereto for all occurrences, accidents,
            events, loss, injuries, damages, and
            liabilities arising out of the conduct of
            the business of Assignor, Assignee or any
            affiliate or predecessor of Assignor or
            Assignee prior to January 1, 1998, and
            relating to liabilities and/or assets
            transferred from Assignor to Assignee on or
            about January 1, 1998, including but not
            limited to any environmental liabilities[.]

    Defendants refused to recognize the assignment on the

ground their respective policies prohibited policy assignments




                                 8                         A-2270-12T4
without the insurer's consent, and none of the insurers had

consented to the assignment.   Defendants also contended that

Fragrances was not included within the definition of insured in

any of the policies.

    Fragrances maintained that the assignment was valid and

binding upon defendants.   Fragrances also argued that it was an

insured under those policies that defined the named insured as

"Givaudan Corporation and any subsidiary or affiliated companies

which may now exist or hereafter be created."    Fragrances

contended it was an affiliate of Flavors (the successor-by-

merger to the Givaudan Corporation) because Fragrance and

Flavors were both owned and controlled by the same parent,

Givaudan Flavors and Fragrances, Inc.

    Fragrances moved for partial summary judgment and

defendants cross-moved for summary judgment.    On December 21,

2012, the trial court denied Fragrances's motion, granted

defendants' motions, and dismissed Fragrances's complaint with

prejudice.   The court found the assignment invalid because there

was assignment of more than

         a single claim and single insurance rights.
         . . . [T]his assignment is not simply [an]
         assignment of a particular claim or even
         limited claim -- insurance claims. It seems
         to be a rather global assignment. And I
         think there's no other way that I can read
         that assignment, even though it doesn't say
         it's the assignment of a policy. For all



                                9                             A-2270-12T4
         intents and purposes, it is [an] assignment
         of policies.

         . . . It's simply not the assignment of a
         [chose in] action.

     The trial court also found that Fragrances was not an

affiliate of Givaudan Corporation and therefore not an insured,

even though the definition of an insured under most of the

policies included "affiliated companies which may now exist or

hereafter be created."   The court interpreted this language to

mean that only those affiliates that were created during a

policy period could be an insured.   The trial court also

indicated that Fragrances was not an insured affiliate because

of

         the corporate structure involved. What was
         involved were some very convoluted changes
         and acquisitions after the last policy
         period. . . . [Y]ou do have acquisitions of
         different businesses and after the last
         policy period, and eventually a split up
         into two corporations, albeit under the same
         umbrella.

                                II

     Our review of a trial court's summary judgment order is de

novo, and an appellate court applies the same legal standard as

the trial court.   Bhagat v. Bhagat, 217 N.J. 22, 38 (2014)

(citing W.J.A. v. D.A., 210 N.J. 229, 237-38 (2012); Henry v.

N.J. Dept. of Human Servs., 204 N.J. 320, 330 (2010)).      A motion

for summary judgment should be granted only when the moving



                                10                           A-2270-12T4
party establishes the absence of any genuine issue as to a

material fact.   Brill v. Guardian Life Ins. Co. of Am., 142 N.J.

520, 539-40 (1995).     If there is no genuine issue of material

fact, a reviewing court decides whether the trial court's ruling

on the law was correct.     Prudential Prop. Ins. v. Boylan, 307

N.J. Super. 162, 167 (App. Div. 1998).      "A trial court's

interpretation of the law and the legal consequences that flow

from established facts are not entitled to any special

deference."   Manalapan Realty L.P. v. Manalapan Twp. Comm., 140

N.J. 366, 378 (1995).

    Fragrances contends the trial court erred when it concluded

the assignment from Flavors to Fragrances was invalid.

    It is not disputed that defendants' policies were

"occurrence" policies.     In these kinds of policies, the peril

insured is the occurrence itself.      Zuckerman v. Nat'l Union Fire

Ins. Co., 100 N.J. 304, 310 (1985) (citing S. Kroll, "The

Professional Liability Policy 'Claims Made'" 13 Forum 842, 843

(1978)).   "Once the occurrence takes place, coverage attaches

even though the claim may not be made for some time thereafter."

Id. at 310-11 (quoting S. Kroll, supra, 13 Forum at 843).

    It is also not disputed that the subject policies require

the insurer's consent in order for the insured to assign the

policy to a third person.     See also Kase v. Hartford Fire Ins.




                                  11                           A-2270-12T4
Co., 58 N.J.L. 34, 36 (Sup. Ct. 1895) (holding that an insurance

policy cannot be transferred to a third person without the

insurer's consent).   However, once a loss occurs, an insured's

claim under a policy may be assigned without the insurer's

consent.   Flint Frozen Foods v. Firemen's Ins. Co., 12 N.J.

Super. 396, 399-400 (Law Div. 1951), rev'd on other grounds, 8

N.J. 606 (1952).   As elucidated by the trial court in Flint,

after a loss covered by a policy has happened,

           "the prohibition of assignments without the
           consent of the insurer [ceases]. Its
           liability [has] become fixed, and like any
           other chose in action [is] assignable
           regardless of the conditions of the policy
           in question. This is settled by the great
           weight of authority. In Wood on Fire
           Insurance, vol. 2, par. 361 the doctrine is
           stated thus: . . . '[If there has been an
           assignment following a loss,] the insurer
           becomes absolutely a debtor to the assured
           for the amount of the actual loss, to the
           extent of the sum insured, and it may be
           transferred or assigned like any other
           debt.'"

           [Flint, supra, 12 N.J. Super. at 400-01,
           (quoting Ocean Accident and Guarantee Co.
           v. Southwestern Bell Tel. Co., 100 F.2d
           441, 445 (8th Cir.) (internal citation
           omitted), cert. denied, 306 U.S. 658, 59 S.
           Ct. 775, 83 L. Ed. 1056 (1939)).]

"This reasoning has been approved by most insurance law

reporters and commentators."   Elat, Inc. v. Aetna Cas. and Sur.

Co., 280 N.J. Super. 62, 67 (App. Div. 1995) (citing 16 George

J. Couch, Couch Cyclopedia of Insurance Law § 63.40 (rev. 2d ed.



                                12                        A-2270-12T4
1983); 5A John A. Appleman, Insurance Law and Practice § 3458

(rev. ed. 1970)).

    The purpose behind a no-assignment clause is to protect the

insurer from having to provide coverage for a risk different

from what the insurer had intended.    Ibid.; AMB Prop., LP v.

Penn Am. Ins. Co., 418 N.J. Super. 441, 455 (App. Div. 2011).      A

no-assignment clause guards an insurer against any unforeseen

exposure that may result from the unauthorized assignment of a

policy before a loss.    Insurers provide policies of insurance to

those individuals and entities that insurers have determined are

acceptable risks.   If an insured assigns the policy to a third

party without the insurer's consent, the insured may cause the

insurer to bear a risk the insurer never agreed to accept and

never would have accepted.    See generally Wehr Constructors,

Inc. v. Assur. Co. of Am., 384 S.W.3d 680, 683 (Ky. 2012).

    But if there has been an assignment of the right to collect

or to enforce the right to proceed under a policy after a loss

has occurred, the insurer's risk is the same because the

liability of the insurer becomes fixed at the time of the loss.

Thereafter, the insurer's risk is not increased merely because

there has been a change in the identity of the party to whom a

claim is to be paid.    Ibid.; see also Elat, supra, 280 N.J.

Super. at 67 ("Assignment of the right to collect or to enforce




                                 13                        A-2270-12T4
the right to proceed under a . . . liability policy does not

alter . . . the obligations the insurer accepted under the

policy . . . [but] only changes the identity of the entity

enforcing the insurer's obligation to insure the same risk.");

see also 17 Williston on Contracts § 49:126 (4th ed. 2015)

(noting that an anti-assignment clause does not limit the

policyholder's power to make an assignment of the rights under

the policy after a loss has occurred).

    Moreover, once the insurer's liability has become fixed due

to a loss, an assignment of rights to collect under an insurance

policy is not a transfer of the actual policy but a transfer of

the right to a claim of money.   Wehr, supra, 384 S.W.3d at 683

(citing Conrad Brothers v. John Deere Ins. Co., 640 N.W.2d 231,

237-38 (Iowa 2001)).   It is a transfer of a chose in action as

opposed to a transfer of an actual policy.   2 Couch on Insurance

§ 34:25 (3d ed. 2011).   "'[T]he insurer becomes absolutely a

debtor to the assured for the amount of the actual loss, to the

extent of the sum insured, and it may be transferred or assigned

like any other debt.'"   Elat, supra, 280 N.J. Super. at 66-67

(quoting Flint, supra, 12 N.J. Super. at 400-01).

    Here, Flavors assigned to Fragrances all of its rights to

the coverage provided by specific insurance policies, all of

which were clearly identified in a schedule attached to the




                                 14                         A-2270-12T4
assigning document.    The schedule shows that the last of these

policies expired on January 1, 1986.   If any loss occurred

during the policy period of any of these policies, the loss

clearly occurred long before the assignment in 2010.   Therefore,

Flavors did not require the insurers' consent to assign its

rights under the policies.    Further, the assignment of the

rights to the policies specified in the assigning document could

not have increased the risk to any defendant insurer because all

losses occurred before the assignment.

       Defendants contend an insurer's contractual duty to honor

its obligations under a policy cannot be triggered until a

judgment has been recovered against an insured.    There is no

merit to this argument.    Defendants' policies are liability and

not indemnity policies.    Although indemnity policies require

proof of payment by the insured as a condition precedent to

recovering from an insurer, see Johnson v. Johnson, 92 N.J.

Super. 457, 462 (App. Div. 1966); North v. Joseph W. North &

Son, 93 N.J.L. 438, 441 (E. & A. 1919), liability policies do

not.   "Where the agreement provides indemnification for

liability, the cause of action arises with liability and the

[insured] is entitled to recover the amount necessary to enable

it to discharge the liability itself."    First Indem. of Am. Ins.

Co. v. Kemenash, 328 N.J. Super. 64, 72-73 (App. Div. 2000).




                                 15                        A-2270-12T4
    Further, the fact that some claims may not have been

asserted by those allegedly harmed by the Givaudan Corporation's

actions during a policy period of one of the subject policies

does not affect the validity of the assignment.   Defendants'

obligation to provide coverage to the party deemed to be an

insured under the policies arose at the time of the loss.

Although the precise amount of defendants' liability may not be

known, defendants' obligation to insure the risk in accordance

with their respective policies was not altered by the

assignment.   As occurrence-based policies,

         they provide coverage for occurrences during
         the coverage period, no matter when the
         claims for those occurrences might be
         pursued. They provide the insured with
         protection against future claims by third
         parties for covered losses incurred by the
         third parties as a result of the insured's
         actions during the coverage period.
         Defendants could expect to provide the
         contracted defense and liability coverage,
         i.e., pay for the losses, possibly many
         years after the policy expired. Once a
         covered loss has occurred, the insured's
         assignment of its right to liability
         coverage or a defense relating to those
         losses does not require consent from the
         insurer because the assignment is
         essentially the assignment of payment of a
         claim already accrued, a claim consisting of
         the right to a defense and indemnification.

         [Ill. Tool Works, Inc. v. Commerce & Indus.
         Ins. Co., 962 N.E.2d 1042, 1053 (Ill. App.
         Ct. 1st Dist. 2011).]




                                16                          A-2270-12T4
    Defendants argue that the assignment obligates them to

provide coverage for both Fragrances and Flavors and thus

improperly increases their risk.      The assignment itself

disproves this premise.   Flavors assigned to Fragrances all of

its rights to insurance coverage under the specific insurance

policies listed in the schedule for all occurrences, accidents,

events, losses, injuries, damages, and liabilities arising out

of the conduct of Flavors, Fragrances or an affiliate or

predecessor of Flavors or Fragrances before January 1, 1998.

    Defendants also claim the assignment is too broad to be

enforceable.   We disagree.   The assignment is neither so broad

nor so non-specific as to render the rights conveyed

unidentifiable.    The schedule accompanying the assignment

identifies the policies that are the subject of the assignment

by policy number, insurer, and the dates of the policy period

for each policy.   It is clear what was assigned from Flavors to

Fragrances.

    We have carefully considered defendants' remaining

arguments concerning the validity of the assignment and conclude

they are without sufficient merit to warrant discussion in a

written opinion.    R. 2:2:11-3(e)(1)(E).    Further, because of our

disposition on this issue, we need not address whether

Fragrances is an affiliate of the Givaudan Corporation.




                                 17                           A-2270-12T4
     The provisions in the December 21, 2012 orders granting

defendants summary judgment and dismissing the complaint are

reversed. The provisions denying plaintiff partial summary

judgment are vacated, and partial summary judgment is granted to

plaintiff, which shall have the rights assigned to it from

Flavors in the March 25, 2010 assignment.

    Reversed and remanded for further proceedings consistent

with this opinion.   We do not retain jurisdiction.




                                18                       A-2270-12T4